DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 8-10, and 14-25 are pending in the application. Amended claims 1, 8, and 16, and new claims 18-25 have been noted. The amendment filed 12/2/21 has been entered and carefully considered.
Allowable Subject Matter
Claims 1, 2, 4-6, 8-10, and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest wherein a change in a blue light intensity, after 150 hours relative to an initial state (0 hours), of the wavelength converting member is within 10% and wherein a change in a green light intensity, after 150 hours relative to an initial state (0 hours), of the wavelength converting member is within 50% within the context of claims 1, 8, or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see p. 13-15, filed 12/2/21, with respect to claims 1, 8, and 16 have been fully considered and are persuasive. Applicant argues that Yonemoto and Pieper are silent to the new limitations in the claims. This is found persuasive since 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715